                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION

 UNITED STATES OF AMERICA,                                  MJ 19-29-M-JCL

                      Plaintiff,
                                                                   ORDER
              vs.


 FABJAN ALAMETI,

                      Defendant.



      On April 4, 2019, Defendant Fabjan Alameti appeared before the Court for

his initial appearance on the Criminal Complaint filed against him. The Court

advised Defendant of his rights relative to the charges. Defendant waived his right

to a preliminary hearing.

      The United States requested that Defendant be detained pending his trial.

The Defendant waived his right to a hearing on the issue of his release or detention

at this time, but reserved his right to request a hearing later.

      The Court will leave open the issue of Defendant’s right to release or

detention. If Defendant desires to have a detention hearing he shall file a motion

requesting the hearing.

      Therefore, pursuant to 18 U.S.C. § 3142(e) and (f), IT IS HEREBY

ORDERED the Defendant is committed to the custody of the Attorney General or


                                            1
his designated representative for confinement in a corrections facility separate, to

the extent practicable, from persons awaiting or serving sentences or being held in

custody pending appeal. The Defendant shall be afforded a reasonable opportunity

for private consultation with defense counsel. On order of a court of the United

States or on request of an attorney for the Government, the person in charge of the

corrections facility shall deliver the Defendant to the United States Marshal for the

purpose of an appearance in connection with a court proceeding.

      DATED this 4th day of April, 2019.



                                              _____________________________
                                              Jeremiah C. Lynch
                                              United States Magistrate Judge




                                          2
